DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and newly added claims 11-23 in the reply filed on 06/01/2022 is acknowledged.
Claims 4-10 have been cancelled.
Claim Objections
Claim 17 is objected to because of the following informalities:  Superscripts should be used for scientific notation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to use of human pluripotent stem cell-derived endocardial endothelial cells to promote wound healing.  The claims encompass treatment of any type of wound with in vitro differentiated endocardial endothelial cells. The claims are broad regarding how the cells are administered and encompass systemic administration as well as application to a wound, itself. The specification provides guidance on how to differentiation pluripotent stem cells into endocardial endothelial cells but does not carry out healing of any type of wound with the cells.  Paragraphs 181-186 discuss various types of cardiac and non-cardiac injury that could be treated with the cells. Teachings regarding treatment are purely prophetic and the specification fails to present any working examples where the cells were used to treat a wound. The guidance in the specification is relevant to directing pluripotent stem cells to form endocardial endothelium. 
Smiljic (2017, Medicina, 53:295-302) teaches, “Endocardial endothelium (EE) is essential in the embryonic development of the heart, the optimal contractility and rhythm as well as the remodeling of the heart. Endocardial endothelium affect the contractility of cardiomyocytes through paracrine signaling.” Lesions in the endocardial endothelium are associated with atrial fibrillation, ischemia/reperfusion injury, cardiac hypertrophy, heart failure, sepsis, myocardial infarction, inflammation and thrombosis. In contrast, Smiljic teaches vascular endothelial cells line the interior surface of blood vessels.   Gurevich (Cells 2021, 10, 2338, 15 pages) taught that vasculature is comprised of endothelial cells that allow regeneration of the vascular system in wound healing.  A role for vascular endothelial cells in wound healing is also supported by Velnar (MED ARCH. 2018 DEC; 72(6): 444-448).  Brutsaert, however, taught that endocardial endothelial cells line the heart wall and have a different cell shape and cytoskeletal organization than vascular endothelial cells and differ from even coronary vascular endothelium (1992, American Journal of Physiology Heart and Circulatory Physiology, 263:H985-H1002).  Misfeldt (Developmental Biology 333 (2009) 78–89) taught that endocardium is specified as a cardiac lineage independent from vascular endothelium. Thus, vascular endothelium, which promotes vascularization and wound healing, is physiologically and functionally distinct from endocardial endothelium, which has a role in the contractility of the heart (see Smiljic). 
Additionally, Zhang (Circulation Research, 20118, 122:774-789) taught that, “The specific differences in gene expression profiling between endocardial endothelium and coronary vascular endothelium at different stages especially in adults are still unknown.  Understanding the genetic differences between these 2 populations and the mechanisms regulating endocardial to vascular endothelial transition may give us new insights into enhancing endocardial angiogenesis to promote neovascularization after cardiac injury.” However, while Zhang indicates an in vivo role for endocardial endothelium in coronary vasculature development, much is still unknown and there is nothing of record to indicate that endocardial endothelial cells would promote angiogenesis or wound healing in any other tissues as the mechanisms regulating endocardial to vascular endothelial transition are not known.  

	Thus, given a) that the art supports a role for wound healing for vascular endothelium, b) the art and the specification are silent with regard to endocardial epithelium and healing of various types of wounds and c) given the lack of guidance in the specification regarding the ability of exogenously administered, in vitro-derived endocardial epithelial cells to cause vascularization or healing of wounds in any part of the body, it would require undue experimentation for one of ordinary skill in the art to carry out the invention as claimed. 
The instant invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that, "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may be workable." The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." (See Genentech inc v. Novo NordiskA/S 42 USPQ2d 1001, at 1005). The claimed methods of transfer constitute such a "germ of an idea." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632